Case 3:20-cv-05222-JD Document 10-4 Filed 08/04/20 Page 1 of 6




           EXHIBIT D
         Case 3:20-cv-05222-JD Document 10-4 Filed 08/04/20 Page 2 of 6


securingdemocracy.gmfus.org /russias-network-of-millennial-media/


Russia’s Network of Millennial Media
Bradley HanlonProgram Manager and Analyst

6-8 minutes


“PICK A DAMN COUNTRY, AMERICA!”

The video is short, digestible, and catchy. A young Twitter personality dives into the latest news from
Venezuela while trendy music plays in the background. According to the video, President Donald Trump
and his “right-wing” allies in South America are supporting a “straight-up coup” in the country. She
continues, “My god – one week it’s Syria, today it’s Venezuela, next week it’s Iran. Pick a damn country
America!” The video, which has over 300,000 views on Twitter and nearly 600,000 views on Facebook,
has high production value and is clearly targeted at digital-oriented millennials. But this isn’t a BuzzFeed
or Vice production. Instead a watermark for “Soapbox,” an online media company, sits in the right-hand
corner. What many people watching and sharing the video probably don’t know is that – along with
several other social media channels targeting young, digital consumers – Soapbox (@SoapboxStand on
Facebook) is a product of Russia’s state-backed media.




Via: facebook.com/SoapboxStand
        Case 3:20-cv-05222-JD Document 10-4 Filed 08/04/20 Page 3 of 6
Despite the massive view-counts on its videos, @SoapboxStand has only 37,000 followers on its
Facebook page. But it benefits from other forms of distribution. Its material is commonly shared by other
digital news organizations and personalities, such as Anissa Naouai. Naouai is the host of In The Now,
another news program that specializes in short, striking, contrarian “journalism” for consumption and
viral distribution on social media. In The Now maintains nearly four million followers on Facebook. Until
recently, In The Now – and Naouai – were openly affiliated with RT (formerly Russia Today), a media
outlet identified by the U.S. Intelligence Community as a vector for Kremlin propaganda abroad.

Last month, however, In the Now accelerated its efforts to distance itself from RT and the Kremlin. The
program – complete with a re-brand – launched a new YouTube account, forgoing its former channel,
which retains almost 50,000 followers. Videos on In The Now’s new account have thus far escaped
YouTube’s labeling system for state-funded media. The new YouTube channel also lists a new email
address under its contact information: inthenowyt@maffick.media.




Maffick Media and The Kremlin’s Millennial News Network
        Case 3:20-cv-05222-JD Document 10-4 Filed 08/04/20 Page 4 of 6
Maffick Media is a Berlin-based company registered in March 2018 that runs a network of media
productions, all of which have significant social media presence and content targeted towards young,
digitally inclined, English-speaking consumers. In The Now and @SoapboxStand are Maffick Media
productions focused on contemporary social and political issues. Other programs include Waste-Ed,
which claims to support environmental sustainability but often spreads false or misleading information
about environmental issues, and BackThen, which provides revisionist perspectives of history. While the
programs appear innocuous, they take strong, often-fringe political stances. One of BackThen’s most
recent Facebook videos, which has garnered over 250,000 views, is titled “US DESTROYED CHILE’S
DEMOCRACY IN ’73.” The description reads, “Think the #VenezuelaCoup is a good idea? Never forget
what the US did to Chile in ’73.” Similar videos top the pages of @SoapboxStand and In the Now, with
many gaining hundreds of thousands of views as they are spread across social media.

While none of Maffick Media’s accounts admit to any connection to the Russian government, recent
reporting in the German press and an examination of the company’s history and financial filings reveal
close ties to Kremlin-controlled media. According to registration documents for Maffick Media, the
majority shareholder of the company is Ruptly TV, an openly acknowledged RT subsidiary based in
Berlin (the other, minority shareholder is former RT employee Anissa Naouai).




Via: German Handelsregister // List of shareholders of Maffick Media GmBH. Ruptly GmBH is the
majority shareholder, while Anissa Naouai holds a minority stake.

Ruptly’s stated goals include to build and extend the “core strengths and values of our parent company
RT.” According to RT Editor-in-Chief Margarita Simonyan, those strengths include serving as an
“information weapon” against the Kremlin’s adversaries. But Maffick Media is not the Kremlin’s only
trendy outlet.
        Case 3:20-cv-05222-JD Document 10-4 Filed 08/04/20 Page 5 of 6
In February 2018, The Daily Beast released a deep dive into another Berlin-based media company
called “Redfish.” Describing itself as a “new kind of media company … aimed to inspire social and
economic change,” Redfish quickly gained attention (and praise) last year for its reporting on the
Grenfell Tower Fire in England. The company’s Facebook page lists nearly 300,000 followers, and
recent posts have focused heavily on criticizing the United States for its policy on Venezuela.




Via: Jan-Henrik Wiebe/T-Online // The doorbell buzzer at Lennéstraße 1 in Berlin. Note that Ruptly,
Redfish, and Maffick share an office at this address.

However, as The Daily Beast reported, this seemingly independent company maintains close ties to the
Russian government, including through several of its employees, all of whom were former RT reporters.
Additionally, as exposed by T-Online, Redfish’s headquarters are co-located with two other companies:
Ruptly TV and Maffick Media, at Lennéstraße 1 in the Mitte neighborhood of Berlin. An examination of
Redfish’s registration documents reveals that the company’s sole shareholder is Ruptly TV.
        Case 3:20-cv-05222-JD Document 10-4 Filed 08/04/20 Page 6 of 6




Via: German Handelsregister // List of shareholders of Redfish GmBH. Ruptly GmBH is the sole
shareholder. Note that Redfish is also registered at Lennéstraße 1.

All this shows that – under the guise of “independent” and tech-savvy journalism – Russia’s state-
controlled propaganda network is targeting young, often left-leaning Western consumers with slickly-
produced misinformation packaged as meme-able satire and no-nonsense takes on history,
environmental issues, and sensitive global politics. Although much of this content is labeled as state-
funded on YouTube, content on Facebook, Twitter, and Instagram – which make up the bulk of the
network’s outputs – lack any sort of label or contextual information. The Kremlin knows that the truth is
not on its side, and has realized that it is unable to convince younger Western audiences of its positions
with its previous, more straightforward Russia-based networks like RT and Sputnik. Accepting this, it
has resorted to hiding its propaganda behind good graphic design and an ever-growing number of
unlabeled media outlets to obscure with lies that which it has been unable to support with the truth.
